DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 
Status of the Claims
Group II, Species 1, as shown in FIGs. 31A-C, were elected on May 28, 2021. 
Amendment filed July 21, 2022 is acknowledged. Claims 13-15, 21 and 28  have been amended. Claims 13-32 are pending.
Action on merits of claims 13-32 follows.

Drawings
The drawings, FIGs. 20-30, were received on July 21, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 13 recites the limitation "forming a first dielectric layer over the first region and the second region of the semiconductor substrate" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
The limitation lacks antecedent support. 
Therefor, claim 1 and all dependent claims are indefinite. 

Amended Claim 13 further recites: “removing a first portion of the first dielectric layer, such that a second portion and third portion of the first dielectric layer remain on the first region, and a first portion of the semiconductor substrate and a first portion of the isolation feature in the second region are exposed from the second and third portions of the first dielectric layer,”
However, in lines 2-3, claim 13 recites: forming an isolation feature in a semiconductor substrate, wherein a first region and a second region are defined on two opposite sides of the isolation feature;
Note that, the first region and the second region are defined on two opposite sides of the isolation feature. Thus, the “first portion of the isolation feature in the second region” have no support and contradictory to the term “a first region and a second region are defined on two opposite sides of the isolation feature”.  
Therefor, claim 1 and all dependent claims are indefinite. 
Amended Claim 13 further recites: “wherein the third portion of the first dielectric layer is in contact with a second portion of the semiconductor substrate in the first region and a second portion of the isolation feature in the first region but spaced apart from a top surface of the first portion of the isolation feature in the second region”.
As discussed above, lines 2-3 recites “a first region and a second region are defined on two opposite sides of the isolation feature”, thus, the “second portion of the isolation feature in the second region” have no support and contradictory to the limitation above. 
   
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHU et al. (US. Pub. No. 2019/0035799).
With respect to claim 28, With respect to claim 28, SHU teaches a method as claimed including: 
forming an isolation feature (114) in a semiconductor substrate (106); 
depositing a first dielectric layer (120) over the semiconductor substrate (106); 
patterning the first dielectric layer (120) to form a dielectric material (120) over a first portion of the isolation feature (114), recess a second portion of the isolation feature (114), and expose a portion of the semiconductor substrate (106), wherein the second portion of the isolation feature (114) is recessed during patterning the first dielectric layer (120); (FIG. 16)
depositing a gate electrode layer (1704) over the dielectric material (120), the recessed second portion of the isolation feature (114), and the portion of the semiconductor substrate (106); and 
patterning the gate electrode layer (1704) and the dielectric material (120). (See FIGs. 15-18). 

With respect to claim 29, the method of SHU further comprises: depositing an interfacial layer (1702) over the dielectric material (120), the recessed second portion of the isolation feature (114), and the portion of the semiconductor substrate (106) prior to depositing the gate electrode layer (1704). 
With respect to claim 30, depositing the gate electrode layer (1704) of SHU is performed such that a bottom surface of the gate electrode layer (1704) over the dielectric material (120) is higher than a bottom surface of the gate electrode layer (1704) over the portion of the semiconductor substrate (106).
With respect to claim 31, the method of SHU further comprises: conformally depositing a high-k dielectric layer (1702) over the dielectric material (120) prior to depositing the gate electrode layer (1704). 
With respect to claim 32, the method of SHU further comprises: depositing a second dielectric layer (1702) over the dielectric material (120), the recessed second portion of the isolation feature (114), and the portion of the semiconductor substrate (106) prior to depositing the gate electrode layer (1704); and patterning the second dielectric layer (1702) to expose the recessed second portion of the isolation feature (114), wherein the patterned second dielectric layer (1702) covers the portion of the semiconductor substrate.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG et al. (US. Pub. No. 2016/0005756) in view of SHU ‘799.
With respect to claim 13, As best understood by Examiner, CHUANG ‘756 teaches a method substantially as claimed including: 
forming an isolation feature (308) in a semiconductor substrate (302), wherein a first region (left) and a second region (right) are defined on two opposite sides of the isolation feature (308); (FIG. 3)
forming a first dielectric layer (604) over the first region (left) and the second region (right) of the semiconductor substrate (302); (FIG. 7) 
removing a first portion of the first dielectric layer (604), such that a second portion (left) and a third portion (right) of the first dielectric layer (604) remain on the first region (left), and a first portion of the semiconductor substrate (302) and a first portion of the isolation feature (308) in the second region (right) are exposed from the second (left) and third (right) portions of the first dielectric layer (604), wherein the third portion (right) of the first dielectric layer (604) is in contact with a second portion of the semiconductor substrate (302) in the first region (left) but spaced apart from a top surface of the first portion of the isolation feature (308) in the second region (right); (FIG. 8) 
forming a second dielectric layer (702) over the semiconductor substrate (302) and in the first region (left) and the second region (right) to cover the second (left) and third (right) portions of the first dielectric laver (604); 
forming a dummy gate layer (1002) on a first portion of the second dielectric layer (702); 
patterning the dummy gate layer (1002), the second dielectric layer (702) and the first dielectric layer (604) to form a first gate stack (1104) in the first region (left) and a second gate stack (logic) in the second region (right); (Fig. 11) and
replacing the dummy gate layer (1002) with a conductive layer (1602/1603). (See FIGs. 3-16). 

Thus, CHUANG is shown to teach all the features of the claim with the exception of explicitly disclosing removing the first portion of the first dielectric layer such that the third portion of the first dielectric layer is in contact with the second portion of the semiconductor substrate in the first region and a second portion of the isolation feature in the first region.
However, SHU teaches a method including: removing a first portion of the first dielectric layer (120), such that a second portion (left) and a third portion (right) of the first dielectric layer (120) remain on the first region (left), and a first portion of the semiconductor substrate (110b1) and a first portion of the isolation feature (114) in the second region (right) are exposed from the second (left) and third (right) portions of the first dielectric layer (120), wherein the third portion (right) of the first dielectric layer (120) is in contact with a second portion of the semiconductor substrate (110b1) in the first region (left) and a second portion of the isolation feature (114) in the first region (110b1) but spaced apart from a top surface of the first portion of the isolation feature (114) in the second region (right). (FIG. 18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to remove the first portion of the first dielectric layer of CHUANG ‘799 such that the third portion of the first dielectric layer is in contact with a second portion of the semiconductor substrate in the first region and a second portion of the isolation feature in the first region but spaced apart from a top surface of the first portion of the isolation feature in the second region as taught by SHU for the same intended purpose of providing the gate insulation for the logic transistor.   

With respect to claim 14, the method of CHUANG further comprises: 
prior to forming the dummy gate layer (1002), removing a second portion of the second dielectric layer (702) in the second region; 
after removing the second portion of the second dielectric layer (702), forming an interfacial layer (902) in the second region; and 
forming a third dielectric layer (904) over the semiconductor substrate (302) and in contact with the first portion of the second dielectric layer (702). 
 
With respect to claim 15, in view of SHU, removing the first portion of the first dielectric layer (120) including: recessing the first portion of the isolation feature (114) in the second region (right), such that a top surface of the second portion of the isolation feature (114) in the first region (left) is higher than the top surface of the first portion of the isolation feature (114) in the second region (right). 
With respect to claim 16, the method of CHUANG further comprises: 
prior to replacing the dummy gate layer (1002), forming first source/drain regions on two opposite sides of the first gate stack (1104), and forming second source/drain regions on two opposite sides of the second gate stack, wherein the first source/drain regions 5respectively overlap with the second portion and the third portion of the first dielectric layer (702).
With respect to claim 20, a material of the second dielectric layer (702) of CHUANG is different from a material of the third dielectric layer (904).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHUANG ‘756 and SHU ‘799 as applied to claim 13 above, and further in view of YEN et al. (US Patent No. 6,551,883) of record.
With respect to claim 17, CHUANG, in view of SHU, teaches the method as described in claim 13 above including forming the second dielectric layer (702) comprises conformally depositing the second dielectric layer (702).
Thus, CHUANG and SHU are shown to teach all the features of the claim with the exception of explicitly disclosing depositing the second dielectric layer such that the second dielectric layer has a concave profile between the second and third portions of the first dielectric layer. 
However, YEN teaches a method including: 
forming a second dielectric layer (48) over a semiconductor substrate (40) and in a first region (left) and the second region (right) to cover a second (44, left) and third (44, right) portions of first dielectric laver (44), 
wherein forming the second dielectric layer (48) comprises conformally depositing the second dielectric layer (48), such that the second dielectric layer (48) has a concave profile between the second (44, left) and third (44, right) portions of the first dielectric layer (44). (See FIG. 3D).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the second dielectric layer of CHUANG having a concave profile as taught by YEN to prevent hot-carrier effect.   

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG ‘756, SHU ‘799 and YEN ‘883, as applied to claim 17 above, and further in view of YU et al. (US Pub. No. 2015/0287797) of record.
With respect to claim 18, CHUANG, in view of YEN, teaches the method as described in claim 17 above including forming the dummy gate layer (1002) on the first portion of the second dielectric layer, in view YEN, the second dielectric layer (48) having a concave profile between the second (44, left) and third (44, right) portions of the first dielectric layer (44); and the dummy gate layer (1002) being conformally deposited on the second dielectric layer (702).
Thus, CHUANG, SHU and YEN is shown to teach all the features of the claim with the exception of explicitly disclosing the dummy gate layer having a concave top portion. 
However, YU teaches a method including: forming a dummy gate (344) on a first portion of the second dielectric layer (342), wherein forming the dummy gate layer (344) comprising forming the dummy gate layer (344) having a concave top portion. 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the dummy gate of CHUANG having the concave top portion as taught by YU since it is well known in the art that a layer being conformally deposited would follow the contour of the underlying layer.
      
With respect to claim 19, the method of CHUANG further comprises: performing a planarization process (CMP) to remove the concave top portion of the dummy gate layer (1002) prior to replacing the dummy gate layer (1002), such that the dummy gate layer has a flat top surface (1504). (Fig. 16).   

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG ‘756, in view of YEN ‘883. 
With respect to claim 21, CHUANG teaches a method substantially as claimed including: 
forming an isolation feature (308) in a semiconductor substrate (302) to define a cell region (303a) and a peripheral region (303b) in the semiconductor substrate (302); 
forming a gate stack (502) of a memory cell over the cell region (303a) of the semiconductor substrate; (FIG. 5)
after forming the gate stack (502) of the memory cell (303a), forming a dielectric layer (702) over the semiconductor substrate (302), wherein a thickness of an edge portion of the dielectric layer (702) is greater than a thickness of a tunneling layer (304), wherein a top surface of the edge portion of the dielectric laver (702) is higher than a top surface of a tunneling layer (304) of the gate stack (502) of the memory cell; 
after forming the dielectric layer (702), forming an interfacial layer (902) over the semiconductor substrate (302); 
after forming the interfacial layer (902), forming a high-k dielectric layer (904) over the  dielectric layer (702); and 
forming a gate electrode layer (1602/1603) over the high-k dielectric layer (904). (See FIGs. 3-16). 

Thus, CHUANG is shown to teach all the features of the claim with the exception of explicitly disclosing the dielectric layer being a concave dielectric.
However, YEN teaches a method including: 
forming a concave dielectric layer (44/48) over a semiconductor substrate (40), wherein a thickness of an edge portion of the concave dielectric layer (44/48) is greater than a thickness of a middle portion (44) of the concave dielectric layer (44/48). (See FIG. 3D).  

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the dielectric layer of CHUANG having concave profile as taught by YEN to prevent hot-carrier effect.  

With respect to claim 22, in view of YEN, forming the concave dielectric layer comprises: forming a first dielectric layer (44) over the semiconductor substrate (40); 
pattering the first dielectric layer (44) such that an opening (47) is formed in the first dielectric layer (44) and a portion of the first dielectric layer (44) adjacent to an isolation feature remains (42); 
forming a second dielectric layer (48) over the patterned first dielectric layer (44) and in the opening (47); and 
patterning the second dielectric layer (48) such that the patterned first dielectric layer (44) and the patterned second dielectric layer (48) are defined as the concave dielectric layer (44/48). 

  With respect to claim 23, in view of YEN forming the second dielectric layer (48) is performed such that the second dielectric layer (48) on the patterned first dielectric layer (44) has a top surface that is higher than a top surface of the second dielectric layer (48) in the opening (47). 
With respect to claim 24, the method of CHUANG further comprises: forming a spacer on sidewalls (1102) of the dielectric layer (702), in view of YEN, concave dielectric layer, and the high-k dielectric layer (904).  
With respect to claim 25, the method of CHUANG further comprises: forming source/drain regions in the semiconductor substrate (302) prior to forming the gate electrode layer (1602/1603).  
With respect to claim 26, forming source/drain regions of CHUANG is performed such that a portion of the source/drain regions overlaps with the dielectric layer, in view of YEN, concave dielectric layer. 
With respect to claim 27, the method of CHUANG further comprises: forming an etch stop layer (1502) over the semiconductor substrate (302) after forming the source/drain regions; and forming an interlayer dielectric (1702) over the etch stop layer (1502). 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829